          Case 8:17-cv-01955-GJH Document 71 Filed 03/08/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

________________________________________________________
Crystal Long                              *
                                          *
              Plaintiff,                  *    Case No.: 8:17-cv-01955-GJH
                                          *
v.                                        *
                                          *
Pendrick Capital Partners II, LLC, et al. *
                                          *
              Defendants.                 *
__________________________________________*


                    PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

        As supplemental authority in support of her Cross-Motion for Partial Summary

Judgment, Plaintiff respectfully submits the attached Memorandum Opinion issued on February

22, 2019 by the Court of Appeals for the Third Circuit in Barbato v. Greystone Alliance LLC, et

al., No. 18-1042, 2019 U.S. App. LEXIS 5336 (3d Cir. Feb. 22, 2019). In that case, a buyer of

charged-off consumer debt challenged its characterization as a debt collector under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. 1692a(6) based on its use of a third party

servicer or law firm to collect on its behalf. Id. at 3.

        The Court considered whether the debt buyer, Crown Asset Management, fell within the

first prong of the FDCPA definition for debt collector as a business “any business the principal

purpose of which is the collection of any debts.” 15 U.S.C. § 1692a(6). The Third Circuit found

that “[a]lthough Crown does not contact consumers directly, it principally derives revenue from

liquidating the consumer debt it has acquired.” Barbato, 2019 U.S. App. LEXIS 5336,at3.

Accordingly, the Court concluded that “an entity that otherwise meets the "principal purpose"




                                                   1
          Case 8:17-cv-01955-GJH Document 71 Filed 03/08/19 Page 2 of 3



definition cannot avoid the dictates of the FDCPA merely by hiring a third party to do its

collecting.” Id. at *3.


Dated: Washington, DC                        Respectfully submitted,
       March 8, 2019

                                             /s/ Courtney L. Weiner
                                             Courtney L. Weiner (#19463)
                                            Law Office of Courtney Weiner PLLC
                                            1629 K Street NW, Suite 300
                                            Washington, DC 20006
                                            PH: 202-827-9980
                                            cw@courtneyweinerlaw.com


                                            Ingmar Goldson
                                            The Goldson Law Office
                                            1734 Elton Road, Suite 210
                                            Silver Spring, MD 20903
                                            Phone: 240-780-8829
                                            igoldson@goldsonlawoffice.com


                                            Attorneys for Plaintiffs




                                                2
         Case 8:17-cv-01955-GJH Document 71 Filed 03/08/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I certify that on March 8, 2019, a copy of the foregoing Notice of Supplemental

Authority was served via ECF and U.S. Mail to all counsel of record.


                                    /s/ Courtney L. Weiner




                                               3
